FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARIO ALFONSO CANAS-CANAS,                       No. 11-70241

               Petitioner,                       Agency No. A028-778-040

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012**

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Mario Alfonso Canas-Canas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen

deportation proceedings held in absentia. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law. Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.

2000) (per curiam). We deny the petition for review.

      The agency did not abuse its discretion in denying Canas-Canas’ motion to

reopen on the ground that he failed to establish reasonable cause for his absence at

his deportation hearing where the record shows the next hearing was scheduled in

his presence and his counsel was personally served with a notice of the hearing.

See 8 U.S.C. § 1252(b) (1990) (petitioner must establish “reasonable cause” for

failure to appear); Hernandez-Vivas v. INS, 23 F.3d 1557, 1559-60 (9th Cir. 1994)

(no reasonable cause for absence where petitioner was aware of next hearing date

but failed to appear). It follows that Canas-Canas’ due process claim fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to

prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-70241